EXHIBIT 10.5

 

FIRST AMENDMENT TO THE EQUIPMENT LEASE AGREEMENT

 

This first amendment to the equipment lease agreement (this “First Amendment”)
is made and entered into on November 30, 2019 (the “Effective Date”), by and
between NMG Cathedral City, LLC, a California limited liability company
(“Lessor”), and Satellites Dip, LLC (“Lessee”). Lessor and Lessee are
hereinafter sometimes referred to together as the “Parties” and individually as
a “Party.”

 

WHEREAS, Lessor and Lessee entered into an Equipment Lease Agreement dated June
6, 2019 (the “Equipment Lease Agreement”), which includes Exhibit A: Equipment
(“Exhibit A”) (collectively, the Equipment Lease Agreement and this First
Amendment shall be referred to as the “Agreement”);

 

WHEREAS, Lessor and Lessee desire to amend Exhibit A to the Equipment Lease
Agreement through this First Amendment as set forth below;

 

WHEREAS, Lessor and Lessee desire to amend the term of the Equipment Lease
Agreement to be coterminous with that certain brand director agreement, dated
November 30, 2019, entered into between the Parties (the “Brand Director
Agreement”); and

 

NOW, THEREFORE, in consideration of the covenants, agreements, representations,
and warranties contained in this First Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

1. Definitions. Except as expressly amended hereby, any capitalized terms used
herein which are defined in the Equipment Lease Agreement shall have the same
meanings herein as in the Equipment Lease Agreement, unless the context clearly
indicates otherwise.

 

2. Amendments. The Equipment Lease Agreement shall be and hereby is amended as
follows:

 

(a) Global Intent and Interpretation. The overall intent of the Parties in
entering into this First Amendment is to amend the Equipment Lease Agreement so
that its terms and provisions apply as equally or comparably as possible,
mutatis mutandis, to the intent of the parties in every respect within the
original spirit and context of the Equipment Lease Agreement.

 

(b) New Definitions. All capitalized terms used and defined in this First
Amendment shall be incorporated by reference into the Equipment Lease Agreement
as new definitions. The Brand Director Agreement definition in the recitals
shall be incorporated by reference into the Equipment Lease Agreement as a new
definition.

 

(c) Amendment of Section 1, subpart (o). Section 1(o) of the Equipment Lease
Agreement shall be and hereby is amended and restated, which shall read in its
entirety as follows:

 



First Amendment to Equipment Lease Agreement

1

NMG Cathedral City, LLC -w- Satellites Dip, LLC





 

 


  



  

“o. “Initial Term” means a period commencing on the Effective Date and running
coterminous with the Brand Director Agreement, until such time as the Brand
Director Agreement expires or terminates.”

 

(d) Amendment of Section 1, subpart (ee). Section 1(ee) of the Equipment Lease
Agreement shall be and hereby is amended and restated, which shall read in its
entirety as follows:

 

“ee. “Renewal Term” means a period commencing on the date of any renewal term of
the Brand Director Agreement and running until such time as the Brand Director
Agreement renewal term expires or terminates or is further renewed.”

 

(e) Amendment of Section 3, subpart (a). Section 3(a) of the Equipment Lease
Agreement shall be and hereby is amended and restated, which shall read in its
entirety as follows:

 

“a. Term. This Agreement and the provisions hereof, shall be in full force and
effect for the duration of the Term. This Agreement shall automatically extend
upon any renewal of the Brand Director Agreement’s term and shall run for the
duration of that renewal term. The Term of this Agreement shall automatically
terminate upon the termination of the Brand Director Agreement by Lessor, or by
expiration of the term of the Brand Director Agreement.”

 

(f) Amendment of Exhibit A. Exhibit A to the Equipment Lease Agreement shall be
and hereby is amended and restated which shall read in its entirety as set forth
in Exhibit A to this First Amendment.

 

3. No Further Amendments. Except as expressly provided herein, the Equipment
Lease Agreement (including Exhibit A) shall be unaffected hereby and shall
remain in full force and effect.

 

4. Miscellaneous.

 

(a) Governing Law. This First Amendment will be governed and construed according
to the choice of governing and constructive law set forth in the Equipment Lease
Agreement.

 

(b) Assignment. Neither this First Amendment nor any of the rights or
obligations of the parties hereunder may be assigned without the prior written
consent of the other party.

 

(c) Entire Agreement. This First Amendment constitutes the sole and complete
understanding of the Parties with respect to its subject matter addressed herein
and supersedes all prior or contemporaneous communications between the parties
concerning such subject matter.

 

(d) Counterparts. This First Amendment may be executed in counterparts,
including facsimile counterparts, each of which will constitute an original, but
which collectively will form one and the same instrument.

 



First Amendment to Equipment Lease Agreement

2

NMG Cathedral City, LLC -w- Satellites Dip, LLC





 

 


  

 



LESSOR AND LESSEE ACKNOWLEDGE THAT EACH HAS READ, UNDERSTANDS, AND AGREES TO BE
BOUND BY THE TERMS SET FORTH ABOVE, AND HAS EXECUTED THIS FIRST AMENDMENT ON THE
DAY AND YEAR SPECIFIED BELOW EACH PARTY'S RESPECTIVE SIGNATURE:

 



LESSOR:

 

 

NMG Cathedral City, LLC

 

Signature: /s/ Stephen ‘Trip’ Hoffman

 

Name: Stephen ‘Trip’ Hoffman

 

Its: Authorized Signatory

 

Date: November 30, 2019

 

 

LESSEE:

 

 

 

Satellites Dip, LLC

 

Signature: /s/ Azadeh Dastmalchi

 

Name: Azadeh Dastmalchi

 

Its: Authorized Signatory

 

Date: November 30, 2019



 



First Amendment to Equipment Lease Agreement

3

NMG Cathedral City, LLC -w- Satellites Dip, LLC





 

 


  



 

EXHIBIT A

 

EQUIPMENT

 

Description

Category

Qty

Monthly Rent

 

Deluxe Stainless Steel Worktable - 72 x 36"

 

Facility Equipment

 

4

 

$0.01

Standard Stainless Steel Worktable - 72 x 36"

Facility Equipment

1

$0.01

Wide Span Storage Rack - Particle Board, 72 x 24 x 48"

Facility Equipment

4

$0.01

 

Futurola Knockbox Machine

Pre-Roll Equipment

1

$0.01

Futurola Shredder

Pre-Roll Equipment

1

$0.01

Futurola Unload Station

Pre-Roll Equipment

1

$0.01

 

Adjustable Height Desk - 60 x 24", Gray

Office Furniture

1

$0.01

Deluxe Mesh Work Stool

Office Furniture

6

$0.01

Deluxe Vinyl Padded Folding Chair - Black

Office Furniture

4

$0.01

Mesh Task Chair

Office Furniture

1

$0.01

Mobile Pedestal File - 3 Drawer, Black

Office Furnitur

1

$0.01

 

Ohaus Scout® Balance Scale - 220 grams x .01 gram

Scales

6

$0.01

 

Mr Atomizer Wiped Film System

Distillation Equipment

1

$1,000.00

Jacketed Heated Feed Tank & Pumps

Distillation Equipment

1

$0.01

Chillers attached to Mr Atomizer system

Distillation Equipment

5

$0.01

 

 



First Amendment to Equipment Lease Agreement

4

Exhibit A: Equipment



 



 



 